Title: To Thomas Jefferson from Edmond Charles Genet, 16 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Phil. le 16. xbre 1793 l’an 2e de la Rep fse

J’ai l’honneur de vous accuser la reception de votre lettre en date du 9 de ce mois. Je me conformerai aux dispositions qu’elle contient et à ses derniers résultats qui me présentent une alternative que je saisis avec empressement puis qu’elle me met en mesure de satisfaire le Gouvernement Federal sans déroger à mes devoirs, position infiniment agreable pour moi et à laquelle je ne serais point parvenu si j’eusse adhéré à vos premieres décisions qui m’assujétissaient à des formes auxquelles je ne pouvois consentir sans me compromettre.
Je n’ai jamais cru Monsieur en disputant sur une forme nouvelle m’ériger en arbitre suprême, et entreprendre de donner plus ou moins de liberté aux agens Consulaires de la nation française dans les E.U. Je
 n’ai jamais imaginé que les E.U., que le Congrès eussent plus de prise sur eux que le Président; l’independance de leurs fonctions sur laquelle j’ai insisté ne tient point à la nature des Corps politiques ou des individus et je ne me suis attaché à ce point la que parce qu’il ne m’était pas possible de reconnaitre une liaison idéale que vous paraissiéz avoir eu l’intention d’établir entre une prérogative reconnue et une innovation qui ne l’est pas, non plus que ce double principe de dependance pour les agens politiques des nations dans la généralité que vous lui donnez menace d’arracher aux puissances le plus beau de leurs droits à l’une des plus anciennes et des plus sacrée des fonctions publiques toute sa dignité et à des usages consacrés par des siècles le cachet législatif que tous les peuples leur ont accordé. Agréez mon respect.
